UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6513


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EMANUEL AQUINO,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:04-cr-00285-CMH-1)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emanuel Aquino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emanuel Aquino appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) (2018). After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Aquino’s

motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating standard

of review). Accordingly, we affirm for the reasons stated by the district court. United

States v. Aquino, No. 1:04-cr-00285-CMH-1 (E.D. Va. filed Mar. 30, 2020; entered Mar.

31, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2